Citation Nr: 1114327	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  06-20 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as asbestosis, due to exposure to asbestos. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal. 

In July 2008, a hearing was held at the RO before a Decision Review Officer (DRO). In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2009) requires that the RO Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the DRO noted that basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits. In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with          38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the DRO hearing. By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits. As such, the Board finds that, consistent with Bryant, the DRO complied with the duties     set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim       based on the current record.

The Board previously remanded this case for specified evidentiary development        in January 2009, and it has since returned for further appellate review.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.
REMAND

The Board finds that still further case development is in order before a final decision may be promulgated. 

In its last remand of January 2009, the Board directed that the Veteran undergo a VA Compensation and Pension examination by a respiratory specialist to determine whether the Veteran had a diagnosed asbestos-related condition, and whether such condition was attributable to his active military service while stationed onboard the naval destroyer U.S.S. AULT from September 1969 to July 1970. The Veteran had contended that while aboard that ship he was regularly exposed to asbestos fibers released from the asbestos covering a pipe slightly over one foot above his sleeping quarters. He had further maintained that he again received asbestos exposure when the ship was in the Charleston Navy Yard for tear-down and maintenance, and when involved in repairing leaking pipes. However, as the Board also noted in its prior remand, there was evidence suggestive of post-service occupational asbestos exposure as well. Hence, it was requested that the VA examination provider comment upon both the Veteran's military service, and occupational exposure to asbestos as likely causes of the disability claimed. 

The requested VA examination was completed March 2009. The Veteran reported that while he slept on a destroyer ship there was a deteriorated asbestos insulated pipe over his bunk for eight months, which would shed small pieces of asbestos.  He also indicated that his occupation after service had been with a steel company for 15 years, and he also was in an aircraft camp at one point. Following a medical history review and physical exam, the diagnosis was asbestosis of the lungs, and emphysema of the lungs with fibrotic changes. The VA examiner stated that these were most likely related to service.

Thereafter, a November 2010 addendum was provided based upon close review of the Veteran's claims file. The VA examiner's supplemental opinion was that it was at least as likely as not that the Veteran could have been exposed to asbestos both during and following the service. According to the examiner, the period of possible exposure is service was less than one year, and the possible exposure after service could have been 15 years. It was considered impossible to state the percentage cause due to service versus post service exposure. However, it was concluded that the likely far greater exposure was probably after service in the steel mills.

As a finding underlying his conclusion, the VA examiner had observed that             the Veteran was likely exposed to asbestos where he worked in the steel mills.      At steel mills the majority of workers were employed in occupations involving extremely hot substances or moving machinery, all of which could result in asbestos exposure because asbestos was added to many materials and products subjected to extremely hot temperatures. There was also widespread use of asbestos-containing protective clothing in steel mills, the examiner pointed out.

The Board presently notes that the November 2010 addendum properly accounts for the post-service factor of occupational exposure contributing to asbestosis, but for one key fact, that the Veteran vehemently denies ever working in proximity to asbestos laden materials and further states that he instead had a desk job at the steel mill working in quality control. There is no immediate way to verify this based on any employment record. It is noteworthy that in a prior application for Social Security Administration (SSA) benefits the Veteran did provide a consistent statement that his term of employment with the steel mill was in quality control. 

At this stage, it would be helpful to obtain another supplemental medical opinion from the VA examiner on the etiology of asbestosis that considers the Veteran's true history of post-service occupational asbestos exposure, given that he may have worked in an area largely secluded from such exposure. See 38 U.S.C.A.                     § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

While this claim is on remand, additional development is deemed necessary.       Thus far, the history on asbestosis exposure comes from the Veteran's testimony, and his brother's eyewitness account of what appeared to be a deteriorating asbestos laden pipe over the Veteran's bunk. What would be of further value would be any objective confirmation of asbestos exposure. The Veteran maintains that he had exposure when the U.S.S. AULT was in drydock for four months for refurbishing. He should be prompted to provide the approximate dates of when the ship was in drydock, and the RO/AMC should then request a copy of the ship's history log to attempt to confirm this.

Finally, as observed in the Board's prior remand, there is on file an October 2003 VA outpatient treatment record indicating the Veteran reported he was pursuing a lawsuit against a company for asbestos exposure. On remand, the RO/AMC should attempt to determine whether such a legal action was ever taken, and if so in what forum. All available documentation pertaining to such a lawsuit should then be acquired, with the Veteran being notified of this fact prior to use of information therein in any adjudicative context.  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the Veteran and request information regarding the dates during which the           U.S.S. AULT underwent an overhaul in drydock and alleged exposure to asbestos occurred. Following this, based on the information received, the RO/AMC should contact the National Personnel Records Center (NPRC) or other appropriate agency, and request copies of the ship's history and/or deck logs for the time period in question. 

2. Provided it is confirmed that the Veteran had service on the U.S.S. AULT while undergoing repair in drydock, the RO/AMC should issue a formal memorandum confirming this (for later reference purposes on VA medical examination).

3. The RO/AMC should then obtain all available information regarding any lawsuit (outside the purview of a VA compensation claim) that the Veteran has filed in regard to claimed asbestos exposure. Provided such an action has been filed, all available documentation should be obtained from the appropriate forum. Then provide  the Veteran with written notice of the fact that such documentation has been obtained and made of record, prior to use of the information therein in any adjudicative context. 

4. Then return the claims folder to the VA examiner who conducted the VA respiratory examination of March 2009 (and provided the November 2010 addendum), and request another supplemental opinion. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to again opine as to whether it is at least as likely as not   (50 percent or greater probability) that the Veteran's diagnosed asbestosis is etiologically related to service,  taking into account all indication of in-service exposure to asbestos, as well as that of post-service occupational exposure to the same. 

In regard to possible in-service exposure, the VA examiner should consider the significance of                    the Veteran's exposure to asbestosis while the            U.S.S. AULT was undergoing repairs in drydock (provided this fact has been formally verified through an inquiry into the matter). 

In regard to post-service occupational exposure, concerning the Veteran's 15-year period of employment at a steel mill, the VA examiner should consider the fact that the Veteran's job position was reportedly a desk job with the quality control division. The VA examiner is specifically asked to recalculate the risks of hazardous exposure based on the likelihood that the Veteran was not always in close contact with asbestos-laden materials.  

Provided that the March 2009 examiner is not available, or is no longer employed by VA, schedule the Veteran for an examination by an examiner who has not seen him previously, and that addresses the inquiries set forth above regarding the disability claimed.

5. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

6. Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.            If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


